Both defendants herein appealed from an adverse in solido judgment rendered against them and in favor of the plaintiff. The Union Indemnity Company became the surety on both appeal bonds.
The issues herein are identical with those raised in the case of Irish Levy Electrical Co., Inc., v. Mike Moss, 176 La. 882,147 So. 22, this day decided.
Therefore, for the reasons assigned in that case, it is ordered that this case be remanded to division B of the civil district court for the parish of Orleans, with instructions to inquire into and pass upon the sufficiency of the two appeal bonds herein, and of the solvency of the surety on each of said bonds, and, if the bonds or either of them be found defective, or the surety thereon insolvent, the appellants *Page 896 
or appellant whose appeal may be affected thereby, be required, in the manner and form, and as provided by Act No. 112 of 1916, to furnish a new and satisfactory appeal bond, with a solvent surety or sureties for the amount required by law, and to make due report thereof to this court.